Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

DETAILED ACTION 
This office action is in response to a communication received 10/22/2021, which amends claims 1, 10 and 18, cancels claims 5 and 20, and is hereby acknowledged. 
Claims 1-3, 6-16 and 18 have been examined and are rejected.

Claim Rejections - 35 USC § 112
The prior invocation of claims 1-3, 5, 7-9, 18 and 20 under 35 U.S.C. 112(b) is hereby withdrawn in view of the claim amendments.
Although the applicant’s remarks indicate that claim 6 is being canceled, the claim in the actual claim amendments however remains un-canceled. Therefore, the prior rejection of claim 6 under 35 U.S.C. 112(b) remains.

Response to Arguments
On pg. 9 of the response, the applicant’s arguments that ‘Independent claim 1 of the present application, from which claims 2, 3, and 6-9 depend, recites, inter alia, a method that includes receiving a content request from a CDN where "the location identifier is inserted into the content request by the CMS, the location identifier associated with a location of a client computing device to which the content is to be served and separate from an Internet Protocol address of the client computing device" (emphasis added). Independent claims 10 and 18, from which claims 11-16 and 20 depend, respectively, include similar recitations written in different formats. For the reasons discussed below, the Applicant respectfully submits that the cited references fail to disclose or suggest the above recitations’ have been fully considered and are persuasive. Upon further consideration, a new ground(s) of rejection is made in view of Thomas (US 20150288760 A1).
Please refer to the Claim Rejections section below for details.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US 9130970 B2) in view of HESKETH et al. (WO 2012097030 A1) further in view of Thomas (US 20150288760 A1).
As for claim 1, Carney teaches:
A method processing content requests comprising: generating, based on an architecture of a content distribution network (CDN) in a geographic location, a server identifier look-up table (i.e., a routing table) that corresponds a plurality of server identifiers (i.e., one or more edge servers) with a plurality of network addresses (i.e., edge server internet protocol (IP) addresses), each network address associated with a content server of a plurality of content servers of the CDN in the geographic location (i.e., each of the one or more edge servers corresponds to one or more geographic regions) (An example embodiment of a system for accelerating content delivery via DNS overriding may comprise a network storage device communicatively coupled to a network and storing a routing table for a CDN. The routing table may map one or more edge server internet protocol (IP) addresses for one or more edge servers to each of one or more geographic regions. The network storage device may be configured to transmit the routing table to one or more DNS servers communicatively coupled to the network: see [Col 1, L24-32]).
FIG. 8 illustrates an example of a plurality of routing tables used to accelerate content delivery within a CDN. In this example embodiment, the step of at least one server computer generating a routing table (Step 700) may further comprise generating a second through an nth 
The network storage device(s) 111 may be generating, storing and/or transmitting a routing table 112: see [Col 5, L67 – Col 6, L4]);
receiving a request for content from the CDN, the content request including each of a content identifier (e.g., a website) associated with a content file and a location identifier associated with the geographic location (a request to retrieve content for a website is received: see [Col 4, L60-61]. 
FIG. 4 demonstrates that the geographic region 114 of the client 113 may be determined: see [Col 12, L65-68]); 
obtaining, based on the location identifier and the content identifier, a server identifier corresponding to a content server of the plurality of content servers of the CDN in the geographic location; and transmitting, to a requesting device, based on the server identifier look-up table, the network address of the content server to the requesting device for caching the content at the content server (The network storage device may be configured to transmit the routing table to one or more DNS servers communicatively coupled to the network (see [Col 1, L24-32].
If the geographic region 114 for the client 113 is mapped in the routing table 112 to a first IP address 106, the DNS server(s) 110 may be configured to respond to the request to resolve the domain name with the first IP address 106: see [Col 9, L47-50].
As seen in FIG. 9, if the domain name is determined to be subscribed to a CDN, further steps may comprise the DNS server(s) 110 determining the geographic region 114 of the requesting client 113 (Step maps one or more edge server 104, 107 IP addresses 106, 109 to each of one or more geographic regions, for the geographic region for the client 113 (Step 940), selecting an edge server 104, 107 IP address 106, 109 mapped in the routing table 112 to the geographic region 114 for the client 113 (Step 950) and responding to the request to resolve the domain name by returning the IP address 106, 109 for the edge server 104, 107 (Step 960): see [Col 15, L3-15].
As a non-limiting example, the one or more edge servers may comprise a caching proxy server that may cache the content of a website: see [Col 7, L65-67]).

Carney teaches providing, to the requesting client, a server identifier of a content server based on the requested content identifier and e location identifier based on searching in a server identifier look-up table.
Carney however does not explicitly teach:
receiving, at a rendezvous system, a request for content from the CDN;
transmitting(, to a requesting device,) a domain name comprising the server identifier, wherein a domain name system (DNS) resolver, upon receiving the server identifier, returns(, based on the server identifier look-up table,) a network address of the content server to the requesting device for caching the content at the content server,
wherein the content request is received from a content management system (CMS) and transmitting the domain name comprises transmitting the domain name to the CMS;
In a similar field of endeavor, HESKETH teaches:
receiving, at a rendezvous system, a client request for resources from the CDN (The rendezvous system 116 is used to receive and direct client resources requests, usually to cache sites 112 in the CDN 110: see [0039]);
transmitting, to the requesting client, a domain name comprising the server name (e.g., CNAME of the content server), wherein a domain name system (DNS) resolver, upon receiving the server identifier, returns a network address of the content server to the requesting client for caching the content at the content server (When a client (e.g., client 120) wants to obtain a resource, that client is typically directed to a "best" (or "optimal") location, e.g., a server. The notion of a "best" location is dependent on multiple factors, such as the location of the client computer: see [0037, 0038].
The rendezvous system then provides CNAME corresponding to the selected location or domain to the client 604: see [0138].
In this processing, the domain name is sent to the DNS system 618 by the client' s resolver. The DNS system provides the client 604 with one or more IP addresses corresponding to the location(s) selected by the CDN: see [0115]). 
wherein the content request is received from a content management system (CMS) and transmitting the domain name comprises transmitting the domain name to the CMS. (When the rendezvous system 116 is integrated into the DNS system (as shown by the dotted line in Fig. 3) the client device interacts through the client's DNS system  122 (i.e., a content management system) (step S1) with the CDN's rendezvous system 116 to direct the client to a location from which the client can obtain the resource; subsequently the 122 (step S2): see [0043, Fig. 3: Client 120 communicates, in steps S1/S2, through some software component in DNS 122 to/from the rendezvous116]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of HESKETH for receiving, at a rendezvous system, a client request for resources from the CDN, and transmitting, to the requesting client, a domain name comprising the server name, wherein a domain name system (DNS) resolver, upon receiving the server identifier, returns a network address of the content server to the requesting client for caching the content at the content server. The teachings of HESKETH, when implemented in the Carney system, will enable receiving, at a rendezvous system, a request for content from the CDN, and transmitting, to a requesting device, a domain name comprising the server identifier, wherein a domain name system (DNS) resolver, upon receiving the server identifier, returns, based on the server identifier look-up table, a network address of the content server to the requesting device for caching the content at the content server, and receiving the content request from a content management system (CMS) and transmitting the domain name comprises transmitting the domain name to the CMS. One of ordinary skill in the art would be motivated to utilize the teachings of HESKETH in the Carney system in order to provide methods to support content delivery and content delivery networks: see HESKETH [0003].

 and HESKETH together teach receiving the content request from a content management system (see HESKETH [0043, Fig. 3).
Carney and HESKETH together however does not explicitly teach:
the location identifier is inserted into the content request by the CMS, the location identifier associated with a location of a client computing device to which the content is to be served and separate from an Internet Protocol address of the client computing device.
In a similar field of endeavor, Thomas teaches:
a client device sending a request for content that includes the location of the client device, wherein the location is determined by the client device using GPS (A first client may send a shared content to the server. The first client may also send a first location of the first client as well as a unique identifier for the shared content. The server may store the shared content. A second client may request the shared content, and the request may include the unique identifier and a second location of the second client. The server may determine that the second location is within a predefined distance from the first location. Upon such determination, the server may send the shared content to the second client: see [0003].
In some implementations, the second location may be a location of the second client. For instance, the second location may be determined by the second client device that has been GPS-enabled: see [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Thomas for a client device sending a request for content that includes the location of the client device, wherein the location is determined by the client device using GPS. The teachings of Thomas, when  system, will enable inserting the location identifier into the content request by the CMS, the location identifier associated with a location of a client computing device to which the content is to be served and separate from an Internet Protocol address of the client computing device. One of ordinary skill in the art would be motivated to utilize the teachings of Thomas in the Carney/HESKETH system in order to provide location-based online content sharing using unique identifiers: see Thomas [Abstract].
Therefore Carney, HESKETH and Thomas together teach claim 1.

As for claim 3, it has been established that Carney, HESKETH and Thomas together teach claim 1.
Carney, HESKETH and Thomas together further teach:
wherein each of the plurality of servers is geographically proximate to the geographic location indicated by the location identifier (The routing table may map one or more edge server internet protocol (IP) addresses for one or more edge servers to each of one or more geographic region (see Carney [Col 1, L24-32].
	In other words, each of the one or more edge servers mapped to a geographic region is geographically proximate to each respective geographic region).
Therefore Carney, HESKETH and Thomas together also teach claim 3.

As for claim 5, it has been established that Carney, HESKETH and Thomas together teach claim 1.
 HESKETH and Thomas together further teach:
wherein the location identifier is inserted into the content request by the CMS, the location identifier associated with a location of a client computing device to which the content is to be served (FIG. 4 demonstrates that the geographic region 114 of the client 113 may be determined by performing an IP address geolocation on an IP address for the client 113: see Carney [Col 12, L65-68].
		The rendezvous system 116 is used to receive and direct client resources requests, usually to cache sites 112 in the CDN 110: see [0039].
		Since the IP address of the client is comprised within the client's content request, it is inferred that an identification of the client's location is included in the request by the CMS before it is sent to the rendezvous system).
Therefore Carney, HESKETH and Thomas together also teach claim 5.

As for claim 6, it has been established that Carney, HESKETH and Thomas together teach claim 1.
Carney, HESKETH and Thomas together further teach:
wherein the content request is received from a client computing device and transmitting the domain name comprises transmitting the domain name to the client computing device (The client computer 120 interacts with the rendezvous system 116 in order to determine the "best" location from which to obtain the particular resource: see HESKETH [0043].
The rendezvous system then provides CNAME corresponding to the selected location or domain to the client 604: see HESKETH [0090]).
Therefore Carney, HESKETH and Thomas together also teach claim 6.

As for claim 7, it has been established that Carney, HESKETH and Thomas together teach claim 1.
Carney, HESKETH and Thomas together further teach:
obtaining an estimated location of a client computing device to which the content is to be provided by comparing the location identifier to a location database (FIG. 4 demonstrates that the geographic region 114 of the client 113 may be determined by performing an IP address geolocation on an IP address for the client 113: see Carney [Col 12, L65-67].
	This geolocation may comprise identification of the geographic location of the client 113 and associate this geographic location with an IP address by automatically looking up the IP address within a geolocation database: see Carney [Col 9, L22-28]).
Therefore Carney, HESKETH and Thomas together also teach claim 7.

As for claim 8, it has been established that Carney, HESKETH and Thomas together teach claim 1.
Carney, HESKETH and Thomas together further teach:
storing, upon obtaining the server identifier, the content at the content server of the plurality of content servers of the CDN (The edge server(s) 104, 107 may 
Therefore Carney, HESKETH and Thomas together also teach claim 8.

As for claim 9, it has been established that Carney, HESKETH and Thomas together teach claim 1.
Carney, HESKETH and Thomas together further teach:
wherein the content server is a first content server, the method further comprising, in response to receiving the request for content, returning a second IP address corresponding to a second content server of the CDN, wherein the second server of the CDN is a backup content server for serving the content when the first content server is unavailable (Using the example routing table 112 in FIG. 5, if the domain name is subscribed to the CDN, the client 113 requests resolution of the domain name from the first geographic region and the behavior for the client at a location 105 in the first geographic region includes a "backup" designation, the DNS server(s) 110 may resolve the domain name with a backup first IP address 106 for an edge server 104 in the first geographic region: see Carney [Col 13, L34-41]).
Therefore Carney, HESKETH and Thomas together also teach claim 9.

As for claim 10, since it contains similar limitations as in claim 3, the same rationale is used where applicable.
Additionally, Carney, HESKETH and Thomas 
a rendezvous device (caused to generate … obtain … and return) (See Carney [Col 1, L24-32] and HESKETH [0039, 0138]).
Therefore Carney, HESKETH and Thomas together also teach claim 10.

As for claim 11, since it depends on claim 10 and contains similar limitations as in claim 3, the same rationale is used where applicable.
Additionally, Carney, HESKETH and Thomas together teach:
a location database in communication with the rendezvous device and storing network architecture information of the CDN, the rendezvous device further caused to identify the plurality of content servers of the CDN based on the location identifier (The network storage device(s) 111 may be generating, storing and/or transmitting a routing table 112 that contains mappings to edge servers that may comprise caching proxy servers caching web content: see Carney [Col 5, L67 – Col 6, L4, Col 7, L65-66].
The rendezvous system 116 is used to receive and direct client resources requests, e.g., to one or more cache sites of a plurality of cache sites maintained (e.g., in a table/database) in the CDN 110: see HESKETH [0039]).
Therefore Carney, HESKETH and Thomas together also teach claim 11.

As for claim 12, it has been established that Carney, HESKETH and Thomas together teach claim 11.
Carney, HESKETH and Thomas 
a CDN architecture database in communication with the rendezvous device and storing content availability of the plurality of content servers of the CDN (A CDN may include one or more network storage devices storing one or more origin servers, one or more edge servers communicatively coupled to a network: see Carney [Col 4, L22-25]).
Therefore Carney, HESKETH and Thomas together also teach claim 12.

As for claim 16, since it depends on claim 10 and contains similar limitations as in claim 8, the same rationale is used where applicable, and therefore Carney, HESKETH and Thomas together also teach claim 16.

As for claim 18, since it contains similar limitations as in claim 10, the same rationale is used where applicable, and therefore Carney, HESKETH and Thomas together also teach claim 18.

As for claim 20, since it depends on claim 18 and contains similar limitations as in claim 6, the same rationale is used where applicable, and therefore Carney, HESKETH and Thomas together also teach claim 19.

Claims 2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Carney in view of HESKETH and Thomas further in view of Kataoka et al. (US 20070050491  A1).
As for claim 2, it has been established that Carney, HESKETH and Thomas together teach claim 1.
 HESKETH and Thomas together however do not explicitly teach:
wherein obtaining the server identifier comprises executing a hashing function, with the content identifier as an input variable, the output of the hashing function corresponding to the server identifier of the content server.
In a similar field of endeavor, Kataoka teaches:
using a hash value of converted from URL of the content included in the request packet as a key to search for a cache server that stores the requested content (The content information management table 42 includes one or more entry of content information management table 33. Each of the entry of content information management table 33 includes a hash value of URL field 31, an URL field 34, and a cache server address field 35 as fields to store the cache server address that stores the actual data: see [0103].
When the cache control server 17 receives a content request, the request processing unit 40 searches for the cache server that stores the requested content 41, using a hash value converted from URL of the content included in the request packet as a key: see [0108]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kataoka for using a hash value of converted from URL of the content included in the request packet as a key to search for a cache server that stores the requested content. The teachings of Kataoka, when implemented in the Carney/HESKETH/Thomas system, will enable obtaining the server identifier comprising executing a hashing function, with the content identifier as an input variable, the output of the hashing function corresponding to the server identifier of the content server. One of ordinary skill in the art would be motivated to  system in order to provide a distributed cache system applicable to a large-scale network having multiple cache servers: see Kataoka [Abstract].
Therefore Carney, HESKETH, Thomas and Kataoka together teach claim 2.

As for claim 13, since it depends on claim 12 and contains similar limitations as in claim 2, the same rationale is used where applicable, and therefore Carney, HESKETH, Thomas and Kataoka together also teach claim 13.

As for claim 14, since it depends on claim 13 and contains similar limitations as in claim 2, the same rationale is used where applicable, and therefore Carney, HESKETH, Thomas and Kataoka together also teach claim 14.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Carney in view of HESKETH and Thomas further in view of Adkins, III et al. (US 7805379 B1).
As for claim 15, it has been established that Carney, HESKETH and Thomas together teach claim 10.
Carney, HESKETH and Thomas together however do not explicitly teach:
wherein the domain name further comprises a location code associated with the geographic location of the content server and a domain name root address.
In a similar field of endeavor, Adkins, III teaches:
a domain name comprising a country code (i.e., location code) and a top level domain name (i.e., a domain name root address) (Domain names typically end in a .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Adkins, III for a domain name comprising a country code (i.e., location code) and a top level domain name. The teachings of Adkins, III, when implemented in the Carney/HESKETH system, will enable the domain name comprising a location code associated with the geographic location of the content server and a domain name root address. One of ordinary skill in the art would be motivated to utilize the teachings of Adkins, III in the Carney/HESKETH system in order to enable a domain name owner (i.e., a "lessor") to grant a third party (i.e., a "lessee") a lease to any domain name the lessor owns: see Adkins, III [Abstract].
Therefore Carney, HESKETH, Thomas and Adkins, III together teach claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on Monday - Thursday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C. H./
Examiner, Art Unit 2458


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458